(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Pos cuanto, acusado Manuel Ralat como autor de un delito de portar armas fué condenado por la Corte de Distrito de Ponce, en apelación, a un mes de cárcel, y no conforme apeló para ante esta Corte Suprema señalando como único error el cometido a su juicio por la corte de distrito al apreciar la prueba; y
Pos cuanto, examinada dicha-prueba a la luz de los alegatos de ambas partes, el tribunal la encuentra suficiente para sostener la sentencia recurrida;
PoR tanto, se declara sin lugar el recurso y se confirma la sen-tencia apelada que” dictó la Corte de Distrito de Ponce el 13 de fe-brero de 1936.
Los Jueees Asociados señores Wolf y Córdova Dávila no intervinieron.